     Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 1 of 8 PageID #:227




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


REPUBLIC TECHNOLOGIES (NA), LLC
and SREAM, INC.,

       Plaintiffs,                                          No. 19-cv-07980

              v.                                            Judge John F. Kness

RAYYANN INTERNATIONAL, INC. d/b/a
TOBACCO CITY and WAQAR MALIK

       Defendants.


                     MEMORANDUM OPINION AND ORDER

       Plaintiffs in this Lanham Act case allege Defendants sell glass tobacco

paraphernalia bearing a logo that infringes on Plaintiffs’ “RooR” trademark. (Dkt. 1,

Compl., at 2-3.) Plaintiffs advance three counts: (1) trademark infringement,

(2) counterfeiting, and (3) false designation of origin/unfair competition. (Id. at 11,

13, 17.) Defendants move to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6), arguing that Plaintiffs have not sufficiently pleaded likelihood of confusion.

(Dkt. 23, Def. Mot., at 3.) For the reasons that follow—bluntly put, the question is not

close—Defendants’ motion is denied.

I.     BACKGROUND

       Plaintiff Republic Technologies is the registered owner of the “RooR”

trademark; and Plaintiff Sream is the exclusive United States licensee authorized to

use that trademark, as well as the manufacturer of RooR’s glass products and various
    Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 2 of 8 PageID #:228




smokers’ articles. (Dkt. 1, Compl., at 2, 5.) RooR-branded products include glass water

pipes, parts, and accessories. (Id.) Plaintiffs assert that RooR products are made from

nearly unbreakable glass, as well as hand-blown by individual artists. (Id. at 5.)

According to Plaintiffs, “[a] wide array of websites, magazines, and specialty shops

include advertising of RooR branded products, which are immediately identifiable.”

(Id. at 6.) RooR-branded water pipes retail for $300 or more. (Id.)

      Defendant Waqar Malik owns/manages and/or operates Tobacco City, a retail

store that Plaintiffs allege sold “reproductions, counterfeits, copies and/or colorable

imitations of one or more of the RooR marks.” (Id. at 8.) Plaintiffs attached to their

complaint photos of these allegedly infringing products. (Dkt. 1-5.)

      Plaintiffs’   three-count    complaint     alleges:   (1)   Federal    Trademark

Counterfeiting and Infringement under 15 U.S.C. § 1114; (2) Federal Trademark

Counterfeiting under 15 U.S.C. § 1116(d); and (3) Federal False Designation of Origin

and Unfair Competition under 15 U.S.C. § 1125(a). (Dkt. 1, Compl., at 11, 13, 17.)

      Defendants now move to dismiss Plaintiffs’ complaint in its entirety for failure

to state a claim under Fed. R. Civ. P. 12(b)(6). (Dkt. 23, Def. Mot., at 2.) Defendants

contend there is no plausible claim for trademark infringement because Plaintiffs did

not sufficiently plead likelihood of confusion. (Id. at 3.) Defendants further argue that

since Plaintiffs fail to plead facts to support any plausible likelihood of confusion for

trademark infringement, there is no plausible likelihood of confusion for unfair

competition or counterfeiting either. (Id.) Plaintiffs respond that they have met the




                                           2
       Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 3 of 8 PageID #:229




pleading standard because they have alleged facts that meet several of the requisite

likelihood of confusion factors. (See Dkt. 29, Pltf. Resp., at 2.)

II.      LEGAL STANDARD

         A motion to dismiss brought under Rule 12(b)(6) of the Federal Rules of Civil

Procedure “challenges the sufficiency of the complaint to state a claim upon which

relief may be granted.” Hallinan v. Fraternal Order of Police of Chicago Lodge No. 7,

570 F.3d 811, 820 (7th Cir. 2009). Each complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. v. Twombly, 550 U.S. 570

(2007)). To survive a motion to dismiss, then, the “factual allegations must be enough

to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007).

         For the purposes of a motion to dismiss, the Court accepts as true well-pleaded

facts contained within the complaint and draws reasonable inferences in favor of the

plaintiff. Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 1990). A complaint

need only include “[f]actual content that allows the court to draw the reasonable

inferences that the defendant is liable for the misconduct alleged.” Id. (quotations

omitted). But even though factual allegations are entitled to the assumption of truth,

legal conclusions are not. Iqbal, 556 U.S. at 678-79.

III.     DISCUSSION

         Where, as here, a defendant challenges the plaintiff’s allegations regarding

likelihood of confusion, the district court’s role is “limited to assessing whether




                                             3
    Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 4 of 8 PageID #:230




[Plaintiffs have] pleaded facts that plausibly could result in a successful outcome on

the likelihood of confusion element of [their] claim.” Top Tobacco v. Fantasia

Distribution Inc., 101 F. Supp. 3d 783, 790 (N.D. Ill. 2015). This requires the Court

to consider seven factors: (1) the similarity between the marks in appearance and

suggestion; (2) the similarity of the products; (3) the area and manner of concurrent

use; (4) the degree of care likely to be exercised by consumers; (5) the strength of

Plaintiffs’ mark; (6) whether actual confusion exists; and (7) whether the defendant

intended to “palm off” his product as that of the plaintiff. Ty, Inc. v. Jones Grp., Inc.

237 F.3d 891, 897-98 (7th Cir. 2001); see also Republic Techs. (NA), LLC v. Friends

Trading Inc., No. 19 C 7991, 2020 WL 5905218, at *4 (N.D. Ill. Oct. 6, 2020). No one

factor is dispositive, and “different factors will weigh more heavily from case to case

depending on the particular facts and circumstances involved.” Int’l Kennel Club of

Chicago, Inc. v. Mighty Star, Inc., 846 F.2d 1079, 1087 (7th Cir. 1988).

       Although each of these seven factors is material, the Seventh Circuit has

explained that “the similarity of the marks, the defendant’s intent, and actual

confusion are particularly important.” Packman v. Chicago Tribune Co., 267 F.3d 628,

643 (7th Cir. 2001). After considering these “particularly important” factors, along

with the others, the Court finds Plaintiffs’ complaint states a plausible claim.

       The first factor (similarity between the marks) is satisfied because, simply,

Plaintiffs’ attached exhibits show sufficient similarities at this early stage of the case.

Exhibit A to the Complaint shows the “RooR” mark, and Exhibit E displays photos of

Defendants’ allegedly counterfeit water pipe bearing the “RooR” mark. (Dkt. 1-3, at




                                            4
    Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 5 of 8 PageID #:231




15; Dkt. 1-5, at 1-3.) Looking at these exhibits side by side, there is no question that

Plaintiffs have plausibly alleged similarity between the marks.

      The second factor (similarity of the products) is also satisfied. For the purpose

of the likelihood of confusion analysis, “a closely related product is one which would

reasonably be thought by the buying public to come from the same source, or thought

to be affiliated with, connected with, or sponsored by, the trademark owner.” Jones

Grp., Inc., 237 F. 3d at 900 (alteration accepted). The alleged infringement here

involves a glass pipe, and Plaintiffs’ licensed articles include glass pipes. (See Dkt. 1-

4, at 18.) It is thus plausible that the buying public would conclude the products came

from the same source or were affiliated with one another.

      Against this, Defendants contend the products are not similar because

Plaintiffs compare them “by their physical appearance only and not what happens in

the marketplace.” (Dkt. 31, Def. Reply, at 7.) This is incorrect. Plaintiffs provide

factual allegations beyond the scope of physical appearance: they allege that their

genuine products are sold in retail stores “specializing in smoker’s products,” which

is precisely the type of store in which Defendants sold their infringing products. (Dkt.

1, Compl., at 6.) Accordingly, the second factor favors Plaintiffs. See Jones Grp., Inc.,

237 F. 3d at 900.

      The third factor, the area and manner of concurrent use, also favors Plaintiffs.

This factor can be analyzed by looking at geographic areas, whether there is direct

competition between the products, whether the products are sold to consumers in the

same types of store, and whether the products are sold through the same marketing




                                            5
    Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 6 of 8 PageID #:232




channels. Id. Plaintiffs have plausibly alleged that these products were sold in the

same geographic area (the same state—Illinois), that there is direct competition

between the products (both serve the same purpose and are sold to the same

customers), and that the products are sold to consumers in the same types of stores

(tobacco/smoke shops). Accordingly, Plaintiffs have plausibly alleged that the area

and manner of concurrent use between the two marks is likely to cause confusion.

      Neither party addresses the fourth factor (degree of care by consumers).

Because the allegations of the complaint offer no reason why consumers in this

market would be more or less likely to exercise a higher or lower degree of care than

any other type of consumer, this factor is neutral.

      The fifth factor (strength of Plaintiffs’ mark) weighs against dismissal.

Plaintiffs have plausibly alleged that their mark is distinctive and incontestable by

alleging that their products are made from superior materials, including nearly

unbreakable glass that is hand-blown by individual artists. (Dkt. 1, Compl., at 5-6.)

Plaintiffs have further alleged that “[t]he unique style and functional superiority of

the RooR brand has earned it accolades in leading trade magazines and online

publications and has made the RooR marks synonymous with high quality products.”

(Id. at 6.) At the motion to dismiss stage, these accolades need not be proven true;

they must be, as they are, merely plausible.

      Plaintiffs concede the sixth factor (actual confusion) and admit that they do

not allege any instances of actual confusion. (Dkt. 29, Pltf. Resp., at 4.) That said, the

absence of any evidence of actual confusion does not preclude Plaintiffs from




                                            6
    Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 7 of 8 PageID #:233




proceeding with their infringement lawsuit. See KJ Korea, Inc. v. Health Korea, Inc.,

66 F. Supp. 3d 1005, 1016 (N.D. Ill. 2014) (“the absence of factual allegations

demonstrating actual confusion is not dispositive of the likelihood of confusion”); see

also CAE, Inc. v. Clean Air Eng’g. Inc., 267 F.3d 660, 685 (7th Cir. 2001) (similar).

Accordingly, although this factor does not favor Plaintiffs, neither is it fatal to their

claims.

      Finally, the seventh factor (whether Defendants intended to “palm off” their

products as something else) cuts against dismissal. Plaintiffs do not provide any

direct evidence of intent, but that is not their burden at this stage. Rather, in “some

circumstances, an intent to confuse may be reasonably inferred from the similarity of

the marks where the senior mark has attained great notoriety.” AutoZone, Inc. v.

Strick, 543 F.3d 923, 934 (7th Cir. 2008); see also Sands, Taylor & Wood Co. v. Quaker

Oats Co., 978 F.2d 947, 963 (7th Cir. 1992) (similar). Plaintiffs allege that RooR

products are “widely recognized internationally” and “highly renowned.” (Dkt. 1,

Compl. ¶ 9.) Defendants are participating in an identical product market and similar

geographic market to Plaintiffs. And the marks they are using are nearly identical to

Plaintiffs’, which is itself a strong indication that the resemblance was intentional.

These allegations are sufficient at the pleading stage; Plaintiffs have plausibly

alleged that Defendants have attempted to “palm off” their wares as genuine RooR

items. Accordingly, the seventh and final factor weighs in Plaintiffs’ favor.

      Tallying up the scoresheet, five of the seven applicable factors favor Plaintiffs,

and one is neutral. And as for the only factor (actual confusion) that favors




                                           7
      Case: 1:19-cv-07980 Document #: 35 Filed: 03/25/21 Page 8 of 8 PageID #:234




Defendants, courts have repeatedly held that the lack of allegations of actual

confusion is not dispositive on the issue of likelihood of confusion. See, e.g., CAE, Inc.,

267 F.3d at 685. Because the remaining factors weigh heavily in Plaintiffs’ favor, the

motion to dismiss must be denied.

IV.     CONCLUSION

        For the reasons stated above, Defendants’ motion is denied.


SO ORDERED in No. 19-cv-07980.

Date: March 25, 2021
                                                 JOHN F. KNESS
                                                 United States District Judge




                                            8
